DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 06/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.       The drawing(s) filed on 06/17/2021 are accepted by the Examiner.

Status of Claims
6.       Claims 1-15 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are:
“a display unit” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “a display unit configured to display an operation screen” corresponds to Fig. 1 ‘CPU 100’ enabled ‘display unit’ 120.  “The display unit 120 is a display for displaying information of the image processing apparatus in relation to the user and is, for example, a touch panel-type liquid crystal display.” [0021].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claims 1-7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dommaraju (US 2019/0187948).

Regarding Claim 1:
Dommaraju discloses an image processing apparatus (Fig. 1 ‘multi-functional printer 100’ [0026-0027]) comprising: 
a display unit (Fig 2 ‘display screen divider module 219’ [0042]) configured to display an operation screen (e.g. Fig. 3a ‘display screen 301’” FIG. 3a comprises a side view of the MFP 300. A display screen 301 representing the first display portion of the MFP 300 is shown.” [0042]); 
(Figs. 1 and 2 ‘memory 107’) that stores a set of instructions ([0038]; [0080]); and 
at least one processor (Figs. 1 and 2 ‘processor 109’) that executes the set of instructions ([0030]); to:
acquire information related to a job execution button (‘function icons’) included in the operation screen (“The display screen 301 displays one or more function icons such as a scan icon, a fax icon etc.“ [0042]) and acquire current status information of the image processing apparatus (e.g. Fig. 4a flowchart step 401 ‘receive information regarding occurrence of at least one error in multi-functional printer’ [0051]), 
determine, based on acquired information related to the execution button and the status information, an execution capability of the execution button (Fig 4a flowchart step 403 “At block 403, the one or more functions operably dependent on the one or more functional unit 103 and one or more functions operably independent of the one or more functional unit 103 are identified, by the function identification module 217, based on the pre-defined master error list 207.” [0052]), and 
control, based on a determination result, display of each execution button included in the operation screen such that an execution capability status is recognizable (e.g. Fig. 3b “Also, the first display portion 303 displays the one or more function icons, which are operably dependent on the engine of the MFP 100 and are interrupted by the access interruption module 221 along with associated error number. The one or more function icons displayed in the first display portion 303 include simple scan, copy and print icons, with a cross mark on top of each function icons for the user to know which functionalities are disabled due to the error.” [0043]).

Regarding Claim 2:
Dommaraj further discloses the image processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: 
(e.g. Fig. 3b wherein the function icons such as simple scan, fax, and scan are shown as available, whereas the simple copy and copy function icons are not available; [0043]).

Regarding Claim 3:
Dommaraj further discloses the image processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: 
display, in a non-selectable state, an execution button for which execution of a job is determined to be not possible and display an error message that indicates a reason the job cannot be executed near that execution button (e.g. Fig. 3b wherein the function icons such as simple scan, fax, and scan are shown as available, whereas the simple copy and copy function icons are not available; [0043]).

Regarding Claim 4:
Dommaraj further discloses the image processing apparatus according to claim 3, wherein the at least one processor executes instructions in the memory device to: 
display the execution button in a non-selectable state in grayout (“In at least one embodiment, the disability of the functions may also be displayed to users by grey-outing the icons, completely deleting the disabled function icons and the like.” [0043]).

Regarding Claim 5:
Dommaraj further discloses the image processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: 
(e.g. “The one or more function icons displayed in the first display portion 303 include simple scan, copy and print icons, with a cross mark on top of each function icons for the user to know which functionalities are disabled due to the error.” [0043]).

Regarding Claim 6:
Dommaraj further discloses the image processing apparatus according to claim 5, 
wherein in the mask display, an icon (e.g. Fig. 3b ‘cross mark’) that indicates an error portion that is a reason a job cannot be executed ({Interpretation: wherein a ‘cross mark’ reads on the claimed ‘icon that indicates an error’}) and an error message that indicates that reason are included (“Also, the first display portion 303 displays the one or more function icons, which are operably dependent on the engine of the MFP 100 and are interrupted by the access interruption module 221 along with associated error number. The one or more function icons displayed in the first display portion 303 include simple scan, copy and print icons, with a cross mark on top of each function icons for the user to know which functionalities are disabled due to the error.” [0043] {Interpretation: wherein ‘associated error number’ reads on the claimed ‘error message that indicates a reason’} Also see tables 1 and 2).

Regarding Claim 7:
Dommaraj further discloses the image processing apparatus according to claim 1, wherein the execution button is displayed to include a mark that indicates that it is an execution button (e.g. Fig. 3b showing simple scan function icon for executing scanning), and in the operation screen, a button that is different from the execution button is included (e.g. Fig. 3b the ‘home’ icon).

Regarding Claim 14:
Dommaraju discloses a control method of an image processing apparatus (Fig. 1 ‘multi-functional printer 100’ [0026-0027]) that comprises a display unit (Fig 2 ‘display screen divider module 219’ [0042]) configured to display an operation screen (e.g. Fig. 3a ‘display screen 301’” FIG. 3a comprises a side view of the MFP 300. A display screen 301 representing the first display portion of the MFP 300 is shown.” [0042]), the method comprising: 
acquiring information related to a job execution button (‘function icons’) included in the operation screen (“The display screen 301 displays one or more function icons such as a scan icon, a fax icon etc.“ [0042]) and acquiring current status information of the image processing apparatus (e.g. Fig. 4a flowchart step 401 ‘receive information regarding occurrence of at least one error in multi-functional printer’ [0051]); 
determining, based on acquired information related to the execution button and the status information, an execution capability of the execution button (Fig 4a flowchart step 403 “At block 403, the one or more functions operably dependent on the one or more functional unit 103 and one or more functions operably independent of the one or more functional unit 103 are identified, by the function identification module 217, based on the pre-defined master error list 207.” [0052]); and 
controlling, based on a determination result, display of each execution button included in the operation screen such that an execution capability status is recognizable (e.g. Fig. 3b “Also, the first display portion 303 displays the one or more function icons, which are operably dependent on the engine of the MFP 100 and are interrupted by the access interruption module 221 along with associated error number. The one or more function icons displayed in the first display portion 303 include simple scan, copy and print icons, with a cross mark on top of each function icons for the user to know which functionalities are disabled due to the error.” [0043]).


Dommaraju  discloses a non-transitory computer-readable storage medium storing a computer program (e.g. “code maintained in a "non-transitory computer readable medium", where a processor may read and execute the code from the computer readable medium” [0087]) for causing a computer to execute each step in a control method of an image processing apparatus (Fig. 1 ‘multi-functional printer 100’ [0026-0027])  that comprises a display unit (Fig 2 ‘display screen divider module 219’ [0042]) configured to display an operation screen (e.g. Fig. 3a ‘display screen 301’” FIG. 3a comprises a side view of the MFP 300. A display screen 301 representing the first display portion of the MFP 300 is shown.” [0042]), the control method comprising: 
acquiring information related to a job execution button (‘function icons’) included in the operation screen (“The display screen 301 displays one or more function icons such as a scan icon, a fax icon etc.“ [0042]) and acquiring current status information of the image processing apparatus (e.g. Fig. 4a flowchart step 401 ‘receive information regarding occurrence of at least one error in multi-functional printer’ [0051]); 
determining, based on acquired information related to the execution button and the status information, an execution capability of the execution button (Fig 4a flowchart step 403 “At block 403, the one or more functions operably dependent on the one or more functional unit 103 and one or more functions operably independent of the one or more functional unit 103 are identified, by the function identification module 217, based on the pre-defined master error list 207.” [0052]); and 
controlling, based on a determination result, display of each execution button included in the operation screen such that an execution capability status is recognizable (e.g. Fig. 3b “Also, the first display portion 303 displays the one or more function icons, which are operably dependent on the engine of the MFP 100 and are interrupted by the access interruption module 221 along with associated error number. The one or more function icons displayed in the first display portion 303 include simple scan, copy and print .

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dommaraju (US 2019/0187948) in view of Takahashi et al. (US 2015/0248092).

Regarding Claim 10:
Dommaraju further discloses the image processing apparatus according to claim 1, further comprising: 
configured to detect a status of the image processing apparatus (Dommaraju: Fig. 4a flowchart; “At block 401, the information regarding occurrence of at least the one error in the one or more functional unit 103 of the MFP 100 is received, by the receiving module 215.” [0051]; errors are stored in ‘error data 201’ of memory 107; [0033]).
Dommaraju does not expressly disclose one or more sensors configured to detect a status of the image processing apparatus.
Takahashi discloses one or more sensors configured to detect a status of the image processing apparatus (Takahashi: Fig. 1 ‘toner sensor 17a’, ‘sheet sensor 21’; e.g. ‘sheet sensor 21 detects a lack of sheets’ described at [0089]).
Dommaraju in view of Takahashi are combinable because they are from the same field of endeavor of image processing; e.g. both discloses methods of keeping track of errors in a multi-function printer MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose one or more sensors configured to detect a status of the image processing apparatus.  The suggestion/motivation for doing so is to detect when there is a problem with the printer so that a user is not charged during the time when printing cannot be performed as disclosed by Takahashi in the background of invention.  Therefore, it would have 

Regarding Claim 11:
The proposed combination of Dommaraju in view of Takahashi further discloses the image processing apparatus according to claim 10, wherein in the one or more sensors, a sensor that can detect the number of sheets stacked in a sheet feeding cassette and a sensor that detects a remaining toner amount are included (Takahashi:  “The image forming apparatus according to the present invention, further includes: a toner sensor that detects the remaining amount of a toner; a sheet sensor that detects the remaining number of sheets” [0031]).
Dommaraju in view of Takahashi are combinable because they are from the same field of endeavor of image processing; e.g. both discloses methods of keeping track of errors in a multi-function printer MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further disclose wherein in the one or more sensors, a sensor that can detect the number of sheets stacked in a sheet feeding cassette and a sensor that detects a remaining toner amount are included.  The suggestion/motivation for doing so is to prompt the user to supply toner or sheets to the printer as disclosed by Takahashi at ¶ [0031] and shown in Fig. 14.  Therefore, it would have been obvious to combine Dommaraju with Takahashi to obtain the invention as specified in claim 11.

19.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dommaraju (US 2019/0187948) in view of Kamoi (US 2018/0084122).


Dommaraju discloses the image processing apparatus according to claim 1, but does not expressly disclose wherein the execution button is a button that immediately executes a job when pressed.
	Kamoi discloses wherein the execution button is a button that immediately executes a job when pressed (Kamoi: “There are two types of one touch apps. In one type, when the user touches an icon I, a job immediately starts (direct execution). In the other type, when the user touches an icon I, a check screen is first displayed, and after the user checks the screen and presses a start button, a job starts (checked execution).” [0034]).
	Dommaraju in view of Kamoi are combinable because they are from the same field of endeavor of image processing; e.g. all discloses methods of managing user settings in a multi-function printer MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the execution button is a button that immediately executes a job when pressed.  The suggestion/motivation for doing so is so “the user can execute the processing speedily. Preparing one touch apps saves the time and efforts for the user to set complicated settings every time the user executes processing.” as disclosed by Kamoi at ¶ [0034].  Therefore, it would have been obvious to combine Dommaraju with Kamoi to obtain the invention as specified in claim 12.

Allowable Subject Matter
20.       Claims 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the  image processing apparatus according to claim 1, wherein the execution button is a button that executes a plurality of jobs when operated, and the at least one processor executes instructions in the memory device to: in a case where at least one job of a plurality of jobs cannot be executed, determine that execution of a job to be executed when that execution button is operated is not possible.

Regarding Claim 9:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: when a reason thereof is resolved, updates to display, in a selectable state, the execution button for which execution of a job is determined to be not possible.

Regarding Claim 13:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 1, wherein if the execution button for which execution of a job is determined to be not possible is a button that immediately executes a job when pressed, displays an error .

Conclusion
22.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Fukumoto et al. (US 2011/0242024) discloses on a home screen image allowing selection of an operational mode of an image forming apparatus, displayed are: an icon for selecting a copy mode related to image formation at the center; an icon for selecting a FAX mode with priority as a frequently selected mode related to image transmission; and icons allowing direct selection of other operational modes related to image transmission. On a condition setting screen image of a mode related to image transmission, a software button or buttons allowing transition to another mode related to image transmission are displayed.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677